During the course of the jury’s deliberations, the court *639received a note from the jury stating that it lost the verdict sheet. Another copy of the verdict sheet was given to the jury after the court obtained the consent of both counsel. The defendant contends that since the jury was not returned to the courtroom and given a copy of the verdict sheet by the court in his presence, CPL 310.30 was violated and his judgment of conviction must be reversed. We disagree. While a defendant has the statutory right to be present when the jury is given instructions or information by the court (see, CPL 310.30; People v Mehmedi, 69 NY2d 759), not every communication with a deliberating jury requires the presence of the defendant or the participation of the court (see, People v Lykes, 81 NY2d 767; People v Bonaparte, 78 NY2d 26). Here, the court’s direction to court personnel to give the jury a copy of the verdict sheet was ministerial in nature and did not require the presence of the defendant or the court’s participation (see, People v Jacob, 202 AD2d 444; People v Buxton, 192 AD2d 289).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Copertino and Goldstein, JJ., concur. [See, 161 Misc 2d 930.]